DETAILED ACTION


                                       Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                      Response to Preliminary Amendment
Claims 1-5 and 14-23 have been cancelled; and claims 6-13 and 24-29 have been newly added. 

                                                 Priority
	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).	

                                  Information Disclosure Statement
	The information disclosure statement filed on 02/08/2022 has been acknowledged and a signed copy of the PTO-1449 is attached herein.

                                     Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-11, 24-26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Aigo et al. (JP 2006-328455 A, hereinafter “Aigo”) in view of Sudarshan et al. (US 2013/0143396 A1, hereinafter “Sudarshan”).

In regards to claim 6, Aigo discloses (See, for example, Fig. 2) a fabrication method of a silicon carbide epitaxial wafer comprising: 
preparing an SiC ingot (…after an ingot of an SiC single crystal is manufactured…See, for example, Par [0014]), 
cutting the prepared SiC ingot with an off angle (…it is sliced and cut into a wafer-like substrate….See for example, par [0014]), and 
polishing the cut SiC ingot to form an SiC bare wafer (…thereafter, the SiC substrate is subjected to a polishing step…See, for example, Par [0014]); 
removing a cut surface of the SiC bare wafer to form an SiC substrate (See, for example Par [0014]); and
 crystal-growing an SiC epitaxial growth layer on the SiC substrate (See, for example, Par [0015]), 
wherein a material gas to be supplied at the time of the epitaxial growth comprises an Si compound gas used as a supply source of Si, and Carbon (C) compound gas used as a supply source of C (See, for example, Par [0015]), 
wherein a surface-roughness defect density including particles on a surface of the SiC epitaxial growth layer is controlled to be less than 1.0 cm.sup.−2 (…the density is 100 pieces/cm2 or less, See, for example, Par [0015], Par [0017]).
Aigo fails to explicitly teach that any one or both of the Si compound gas and the C compound gas comprises a compound gas containing Fluorine (F). 
However, Sudarshan while disclosing epitaxial silicon carbide teaches any one or both of the Si compound gas and the C compound gas comprises a compound gas containing Fluorine (F) (See, for example, Pars [0091]- [0092]).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use fluorinated Silicon or Carbon gases in order to form epitaxial SiC layer because this would help prevent degraded epilayer surface morphology due to Si droplet formation in SiC formation. 

In regards to claim 7, Aigo as modified above discloses that the Si compound comprises one selected from the group consisting of SiF.sub.4, SiH.sub.3F, SiH.sub.2F.sub.2, and SiHF.sub.3 (See, for example, Pars [0091]-[0092], Sudarshan). 

In regards to claim 8, Aigo as modified above discloses the Si compound is expressed with Si.sub.nH.sub.xCl.sub.yF.sub.z (n>=1, x>=0, y>=0, z>=1, x+y+z=2n+2) (See, for example, Pars [0091]-[0092], Sudarshan).

In regards to claim 9, Aigo as modified above discloses the C compound comprises one selected from the group consisting of CF.sub.4, C.sub.2F.sub.6, C.sub.3F.sub.8, C.sub.4F.sub.6, C.sub.4F.sub.8, C.sub.5F.sub.8, CHF.sub.3, CH.sub.2F.sub.2, CH.sub.3F, and C.sub.2HF.sub.5(See, for example, Pars [0091]- [0092], Sudarshan).

In regards to claim 10, Aigo as modified above discloses the C compound is expressed with C.sub.mH.sub.qCl.sub.rF.sub.s (m>=1, q>=0, r>=0, s>=1, q+r+s=2m+2) (See, for example, Pars [0091]-[0092], Sudarshan).

In regards to claim 11, Aigo as modified above discloses all limitations of claim 6 except that the SiC epitaxial growth layer comprises one selected from the group consisting of 4H—SiC, 6H—SiC, 2H—SiC and 3C—SiC.
	It is well known in the art of semiconductor process that there are various polytypes (polymorphisms) such as 3C-SiC, 4H-SiC and 6H-SiC in SiC single crystals fabricated based on the growth properties, application, and engineering choice. 
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to select SiC from 4H—SiC, 6H—SiC, 2H—SiC and 3C—SiC because it is well known in the art of semiconductor process that there are various polytypes (polymorphisms) such as 3C-SiC, 4H-SiC and 6H-SiC in SiC single crystals fabricated based on the growth properties, application, and engineering choice. 

In regards to claim 24, Aigo as modified above discloses a surface of the SiC bare wafer is a (0001) surface (See, for example, Par [0013], Aigo).

In regards to claim 25, Aigo as modified above discloses the Si compound gas or each the Si compound gas and the C compound gas comprises a compound gas containing Fluorine (F) (See, for example, Pars [0091]-[0092], Sudarshan) .
In regards to claim 26, Aigo as modified above discloses a crystal growth temperature is controlled so that the surface-roughness defect density is less than 0.07 cm.sup.−2 (…the density is 100 pieces/cm2 or less, See, for example, Par [0015], Par [0017], Aigo).
.
In regards to claim 28, Aigo as modified above discloses that a thickness of the substrate is approximately 200 μm to approximately 500 μm (…wafer was sliced at a thickness of 400μm … See, for example, Par [0016], Aigo), and a thickness of the SiC epitaxial growth layer is approximately 4 μm to approximately 100 μm (..epitaxial film had a thickness of about 3.5μm. See, for example, Par [0016], Aigo).

Claims 12-13 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Aigo in view of Sudarshan as applied to claim 6 above, and further in view of Seki et al. (JP 2009-218575 A, hereinafter “Seki”).

In regards to claims 12, 13, and 27, Aigo as modified above discloses all limitations of claim 6 but that in a temperature profile of the crystal growth of the SiC epitaxial growth layer, a predetermined temperature of hydrogen etching immediately before depositing the SiC epitaxial growth layer is not the same as a predetermined temperature of depositing the SiC epitaxial growth layer; the temperature profile of the crystal growth of the SiC epitaxial growth layer is controlled to be a hydrogen etching temperature in accordance with a hydrogen flow rate; and wherein in a temperature profile of the crystal growth of the SiC epitaxial growth layer, a predetermined temperature of hydrogen etching immediately before depositing the SiC epitaxial growth layer is the same as a predetermined temperature of depositing the SiC epitaxial growth layer.
	However, Seki while disclosing a manufacturing method of a substrate teaches that in a temperature profile of the crystal growth of the SiC epitaxial growth layer, a predetermined temperature of hydrogen etching immediately before depositing the SiC epitaxial growth layer (See, for example, Pars [0038], [0053]) is not the same as a predetermined temperature of depositing the SiC epitaxial growth layer (See, for example, Pars [0044], [0054]); the temperature profile of the crystal growth of the SiC epitaxial growth layer is controlled to be a hydrogen etching temperature in accordance with a hydrogen flow rate (See, for example, Pars [0026] [0038], [0044], [0053], [0054]); and in a temperature profile of the crystal growth of the SiC epitaxial growth layer, a predetermined temperature of hydrogen etching immediately before depositing the SiC epitaxial growth layer (See, for example, Pars [0038], [0053]) is not the same as a predetermined temperature of depositing the SiC epitaxial growth layer (See, for example, Pars [0044], [0054]);
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate hydrogen etching because this would help reduce the crystal defect or physical damage existing on the surface of the silicon carbide single crystal substrate. 

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Aigo in view of Sudarshan as applied to claim 6 above, and further in view of Ohtani et al. (EP 2230332 A1, hereinafter “Ohtani”).

In regards to claim 29, Aigo as modified above discloses all limitations of claim 6 except that an off angle of the SiC epitaxial growth layer is equal to or less than 4 degrees, and a diameter of the substrate is approximately 150 mm.
	However, Ohtani while disclosing a SiC substrate teaches an off angle of the SiC epitaxial growth layer is equal to or less than 4 degreesb (…good quality SiC homoepitaxial growth can be achieved insofar as the off-angle is in the approximate range of 1o to 12o… See, for example. Page 8), and a diameter of the substrate is approximately 150 mm (…As the single crystal SiC ingot …has a diameter of 50mm to 300 mm….See, for example, Page 7).

	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to further modify Aigo by Ohtani because this would help providing large single crystal good-quality substrate low in dislocation defects suitable for a substrate wafer of an electronic device. 

                                          Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERMIAS T WOLDEGEORGIS whose telephone number is (571)270-5350.  The examiner can normally be reached on Monday-Friday 8 am - 5 pm E.S.T..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J. Green can be reached on 571-270-3035.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/ERMIAS T WOLDEGEORGIS/Primary Examiner, Art Unit 2893